981 F.2d 989
Edwin P. SCHNEIDER, Appellant,v.UNITED STATES of America, Appellee.
No. 92-2577.
United States Court of Appeals,Eighth Circuit.
Submitted Nov. 26, 1992.Decided Dec. 17, 1992.

Appellant, pro se.
Rodger E. Overholser, Asst. U.S. Atty., Cedar Rapids, IA, for appellee.
Before JOHN R. GIBSON, BEAM, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Edwin P. Schneider appeals an order of the district court1 dismissing his 28 U.S.C. § 2255 motion to vacate, set aside, or correct his sentence.   We affirm.


2
Schneider was convicted upon a plea of guilty to being a felon in possession of a firearm in violation of 18 U.S.C. §§ 922(g) and 924(a)(2).   He argued on appeal that the district court erred in not granting him a departure under U.S.S.G. § 5K2.0 (1988).   We affirmed.  United States v. Schneider, 948 F.2d 1074 (8th Cir.1991).


3
Schneider now argues in this section 2255 proceeding that he was entitled to a six-level decrease in his base offense level under U.S.S.G. § 2K2.1(b)(1) (1989) (renumbered in 1991 as section 2K2.1(b)(2)) because he possessed the firearms for lawful sporting purposes and collection.   This argument is not cognizable in this proceeding because it could have been raised on direct appeal and was not.   See United States v. Smith, 843 F.2d 1148, 1149 (8th Cir.1988) (per curiam) (section 2255 relief not available to correct errors that could have been raised on direct appeal unless errors are fundamental defects causing miscarriage of justice).


4
Accordingly, we affirm.



1
 The Honorable David R. Hansen, then United States District Judge for the Northern District of Iowa, now United States Circuit Judge